 228DECISIONSOF NATIONALLABOR RELATIONS BOARDCatalytic IndustrialMaintenance Company and Oil,Chemical and Atomic Workers International Union,AFL-CIO. Case 24-CA-3063April 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn December 29, 1971, Trial Examiner Morton D.Friedman issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Catalytic Industrial Maintenance Com-pany, Ponce, Puerto Rico, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.1We agree with the Trial Examiner that the Respondent's third affirmativedefense lacks merit.We do not, however,adopt his other grounds in rejectingthat defense.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon a chargefiled on August 11, 1971, by Oil, Chemical and AtomicWorkersInternationalUnion, AFL-CIO, herein called theUnion or OCAW, the Regional Director for Region 24 oftheNational Labor Relations Board, herein called theBoard, issued a complaint on August 24, 1971, against Cat-alytic IndustrialMaintenance Company, herein called theRespondent or the Company, alleging violations of Section8(a)(5) and (1) of the National Labor Relations Act, asamended (29 U.S.C. Sec.151, et seq.),herein called the Act.In itsduly filed answer to the complaint, the Respondent,while admittingcertain allegationsof the complaint, deniedthe commission of any unfair labor practices.Pursuant to notice the hearing in this case was held beforeme at Hato Rey, Puerto Rico, on October 26, 1971. Allparties were represented and were afforded full opportunityto be heard,to introduce relevant evidence,to present oralargument,and to file briefs.Counsel for the General Coun-sel and Respondent presented oral argument.Briefs werefiled by counsel for the Union and for the Respondent.U on consideration of the entire record,including the briefse parties,and upon my personal observation of each ofofpththe witnesses as they appeared before me,Imake the follow-ing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent,a Delaware corporation authorized todo business in the Commonwealth of Puerto Rico, is en-gaged in the business of furnishing maintenance services toindustrial plants located in Puerto Rico.During the 12months immediately preceding the issuance of the com-plaint herein,a representativeperiod,Respondent fur-nished maintenance service to industrial plants in PuertoRico that are engaged in commercedirectly withpersons orfirms located outside of Puerto Rico which services werevalued in excess of $50,000.It is admitted,and I find,that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IIITHE UNFAIR LABOR PRACTICESA. Introduction, the Pleadings, and IssuesUpon a petition filed in Case 24-RC-4205 on September25, 1970, a Stipulation For Certification Upon ConsentElection was entered into on October 9, 1970, pursuant towhich the Regional Director for Region 24 of the Boardconducted an election on December 4, 1970, among theRespondent's maintenance and service employees. Follow-ing the issuance by the said Regional Director of a Tally ofBallots onJanuary 25, 1971, which revealed that the Unionhad won the election, the Respondent in the case at bar,filed timely Objections to Conduct Affecting Results of theElection dated February 4, 1971. Thereafter the said Re-gional Director on May 7, 1971, issued his Report and Rec-ommendationOn Objections wherein he found theobjections to be without merit. Thereafter, the Respondentfiled with the Board Exceptions to the Regional Director'sReport and Recommendation. On July 30,1971, the Boardissued its Decision and Certification of Representative de-nying the Respondent's exceptions.Thereafter by letter dated August 6, 1971, which letterwas hand delivered to Respondent on August 10, the Unionmade its request for bargaining. The Respondent verballyrefused to bargain on that day and on the next day, August11, the Respondent, by telegram, formally denied the bar-gaining request. On August 11, the Union sent a secondletter request, this time asking for a 15-cent-per-hour wageincrease for the employees it represented. This letter was notanswered by the Respondent.The complaint herein alleges the certification of the Un-ion and the refusal to bargain as a violation of Section8(a)(5) and (1) of the Act. The Respondent's answer deniesany unfair labor practices and alleges four separate affirma-tive defenses. The first and second affirmative defenses real-lege and pertain to the objections to the election and to therefusal of the Board to grant the Respondent an evidentiaryhearing. These affirmative defenses were dismissed at thehearing herein on motion of counsel for the General Coun-196 NLRB No. 39 CATALYTIC INDUSTRIAL MAINTENANCE CO.229sel on the ground that the matter contained therein wasalleged, litigated, and decided by the Board in the represen-tation case and was not, therefore, litigable in this proceeding.The fourth affirmativedefense,alleging failure by theRegional Director to properly investigate the charges filedby the Union herein before issuing the complaint, was dis-missed upon motion of counsel for the General Counsel onthe ground that such matter is not litigable in an unfairlabor practice proceeding.The third affirmative defense alleges that the Union hasexpressed its intention to bargain with the Respondent forthe sole purpose of eliminating the unit and terminating theemployees in the unit and for the elimination of theRespondent's maintenance contract with Oxochem Enter-prises upon which the employment of the unit is dependent;that the Union has thereby demonstrated a lack of good-faith approach to bargaining with the Respondent and thatthe Respondent's refusal to meet and bargain with the Un-ion is justified. Counsel for the General Counsel's motionto dismiss this affirmative defense was denied.As a result of all of the foregoing there is but one issueto be decided:Has the Union adopted an unalterable position inconsist-ent with its obligation to represent the Respondent's em-ployees and does this position, if proved, relieve theRespondent of its obligation to bargain?B. The Facts1.The appropriate unitOn July 31, 1971, the Board certified the Union as themajority representative of all maintenance and service em-ployees employed by the Respondent at Oxochem Enter-prise project, within the CORCO complex at Penuelas,Puerto Rico, excluding all office clerical employees, service,and maintenance temporary employees, professional em-ployees, guards and supervisors as defined in the Act.Accordingly, I find that the foregoing unit is a unit appro-priate for the purposes of bargaining and that the Union byvirtue of Section 9(a) of the Act is the exclusive representa-tive of all employees in said unit for the purposes of collec-tive bargaining.2. The refusal to bargain and the events leading theretoAs related above, the Respondent is engaged in PuertoRico in the performing of industrial maintenance. One of itsclients is Oxochem Enterprises which operates a petrochem-ical complex at which it manufactures industrial alcohols.Of about 42 production and maintenance employees of Ox-ochem, only 4 are engaged in maintenance, 1 on each offour shifts. For day-to-day and other maintenance Oxo-chem relies on the Respondent with which Oxochem has amaintenance contract.Oxochem's production and maintenance employees arealso represented for collective bargaining by the Union. Therelationship between Oxochem and the Union is evidencedby a collective-bargaining agreement, one clause of whichreads:Oxochem agrees not to let or renew subcontracts priorto negotiations with the Union.The agreement was entered into on October 19, 1970,before the Union had organized the employees of the Re-spondent herein. It expires on June 9, 1972.On September 3, 1970, Oxochem and the Union executeda letter of intent, the purpose of which is set forth in thewording of the letter as follows:It is the intent of the Union to seek ways and meansto implement a program whereby em loyees of sub-contractors would be used only to supplement a perma-nentworkforce during a shutdown and for newconstruction.Pursuant to this letter of intent, three meetings were heldbetween Oxochem representatives and representatives ofthe Union. The first meeting, which was held about themiddle of April 1971, was attended for Oxochem by a Mr.Rios, an administrative assistant and for the Union byEfrain Velazquez, International representative, Isais Her-nandez Rivera, president of Local 2 of the Union and Mr.Arroyo, vice president of Local 2 of the Union. The recorddoes not reveal what occurred at that meeting.The second meeting was held about June 15, 1971, andattended for Oxochem by Ronald J. Grey superintendent ofengineering and maintenance, Rios, and Ceredig P. Rhys,plant inanager and for the Union by Velazquez, Hernandez,and Mr. Millan, a union representative. According to Rhyys,whom I credit in part, during that second meeting Velazquez expressed the intent "that if we agree, then they'dstart the plans for phasing out the routine maintenance byCatalytic (Respondent) and taking over by our own mainte-nance force," and that this would be accomplished as a startwith the transfer of 15 maintenance employees from "COR-CO," a company administratively associated with Oxo-chem, whose employees are also represented by the Union.At the third meeting held on July 19, 1971, Velazquez alsosaid, according to Rhys, that the Union would make it soexpensive for Catalytic to domaintenancework for Oxo-chem that the Union would put the Respondent out ofbusiness. Rhys' testimony was confirmed in part by Greywho testified that Velazquez stated the Union was trying toorganize the Respondent's employees so that the Unioncould reduce and eliminate contract maintenance in PuertoRico.Although both Velazquez and Hernandez denied that anystatements were made at that meeting to the effect that theUnion wanted to put the Respondent out of business, Her-nandez admitted on cross-examination that he said at themeeting that Respondent's employees engaged inmainte-nance could go to work for Oxochem. This would seem toconfirm Respondent's contention that at that time it was theintention of the Union to try to persuade Oxochem to per-form its own maintenance work by employing individualsboth from CORCO and from the Resppondent.Under all the circumstances I credit Rhys and Grey to theforegoing extent. In the first place both individuals wereinvolved in the dispute only to the extent it affected Oxo-chem. In that respect, they were more objective than werethe union representatives. Secondly, the purpose of themeetings was to discuss the elimination of maintenancesubcontracting, otherwise the meeting would not have beenheld pursuant to the letter of intent set forth above.'The third meeting was a short one at which Oxochem'srepresentatives informed the Union that Oxochem was sat-isfiedwith the maintenance work being performed by theRespondent; that the Oxochem representatives met with theunion people only becausetheyfelt obligated to do so pur-suant to the letter of intent. Oxochem's representative toldunion representatives that they had no counterproposal to' I do not credit Rhys' further testimony that Velazquez stated that theUnion wanted to "kill" the Respondent This I do, not because I find thatRhys is unworthy of belief, but because Rhys stated he only "thought"Velazquezmade sucha statement 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake. The parties agreed not to meet again unless Oxochemhad a serious counterproposal to offer. Since that meetingdate, there has been no further conversation between Oxo-chem and the Union on the question of eliminating subcon-tracting of maintenance work.It should be noted that all these meetings took placebeforethe Board certified the Union as the bargaining repre-sentative of the Respondent's employees on July 30, 1971.In connection therewith, Velazquez testified, in effect, thatsince the Union now is certified as the bargaining represent-ative of Respondent's employees, it intends to representthem; that it wouldbe againstthe Union's policy and pur-pose to do otherwise. He further stated that the Union doesnot organizepeople to put them out of jobs and that hecould lose his job if he did something of such a nature.C. Analysis and Concluding FindingsThe Respondent maintains that by seeking to eliminatesubcontracting of Oxochem'smaintenancework and bystating that it would make it so expensive for Respondentto operate that it would put Respondent out of business, theUnion amply demonstrated that it did not intend to repre-sent Respondent's employees who worked at Oxochem, but,rather, sought to eliminate the very unit it was certified torepresent. Furthermore, Respondent contends that since byits declared intent the Union demonstrated it's purpose wasto put Respondent out of business, the Union should bedisqualified and the Respondent excused from bargainingwith it.Counsel for the General Counsel contends that, in anyevent, the Respondent seeks to review the Board's decisionin the earlier representation case in which the Board over-ruled Respondent's Objections to the Election and certifiedthe Union and that, therefore, the Respondent does notintend to bargain regardless of the merits of the third affirm-ative defense. Moreover, counsel for the General Counselcontendsthat the matteralleged inthe third affirmativedefense was not the reason Respondent refused to bargainin the first instance. He cites the telegram of the Respondentrefusing to bargain which is silent regarding the facts alleg-ed in the third affirmativedefense asthe reason for notbargaining. Counsel for General Counsel argues that thismatter was only an afterthought evolved after the complaintherein had been issued.Ido not find that the third affirmative defense is anafterthought.Respondent's exhibits amply demonstratethat the matter alleged in the third affirmative defense wascalled to the attention of the Regional Director upon Re-spondent counsel's return from vacation and before theissuance of the complaint.There is merit, however, in counsel for General Counsel'scontention that in any event regardless of the merits of theaffirmative defense the Respondent will not bargain, andrefuses to bargain, because it does not recognize as valid theBoard's certification of the Union. There is no doubt thatRespondent seeks to test the Board's certification in a hi$li-er court on the ground that Respondent was unfairly denieda hearing by the Board on its original Objections to theElection. Therefore, Respondent's refusal to bargain on thebasis of the matter in the third affirmative defense is of noconsequence because, in any event, the Respondent hasrefused to bargain in order to seek review ofthe Board'sdecision in the representation case.Accordingly, the Trial Examiner could well decide not toconsider the third affirmative defense at all. However, sincethe Board or a reviewing court might desire to consider themerits of the third affirmative defense, I shall pass upon it.While I find that Velazquez, at the second meeting withOxochem representatives pursuant to the letter of intent, didsuggest a means by which the maintenance work being per-formed by the Respondent should be phased out and that,furthermore, Velazquez stated at the third meeting that theUnion would thereby put the Respondent out of business,these remarks were made at a time when the Union had notbeen certified.The last meeting was held on July 19, 1971,whereas the Board'sdecision affirming theRegionalDirector's Report on Objections and certifying the unionwas not handed down until July30,1971.Moreover, at theend of the meeting of July 19, Velazquez,in effect, acceptedthe fact that Oxochem was satisfied with the maintenancework being performed by Respondent and the partiesagreed not to meet again until or unless Oxochem had somenew matter to contribute.It is significant to note that fromthat time the Union has not pressed the matter and thatVelazquez stated,and I accept that statement,that theUnions policy is not to work for the dissolution of a unitwhich it represents; that should Velazquez do so he wouldbe fired for it.The Umon, therefore, since certification has taken nofurther steps to bring to fruition that which it expressed wasits former intention.Nor has it made what appears to beexcessive demands of Respondent. It would seem that un-less it does so at some time in the future the Respondent isobligated to bargain with it.At a proper time,if the Unionperforms some overt act that would be in conflict with itsposition as certified representative of Respondent's employ-ees, then the Respondent could apply to the Board in aproper manner for the revocation of the Union's certifica-tion.Until such overt act is performed,the obligation tobargain continues and the Respondent's refusal to bargainconstitutes a violation of Section 8(a)(5) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activity of the Respondent set forth in section III,above, occurnn in connection with the operations of theRespondent set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent has refused tobargain collectively with the Union as the representative ofa majority of its employees in an appropnate unit, I shalltherefore recommend an order that the Respondent, uponrequest, bargain collectively with the Union as exclusiverepresentative of the Respondent's employees in the pro-duction andmaintenanceunit as hereinafter described.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All maintenance and service employees employed bythe Respondent at its Oxochem Enterprise project, within CATALYTIC INDUSTRIAL MAINTENANCE CO.the CORCO complex at Pefluelas, Puerto Rico, excludingall office clerical employees,service and maintenance tem-porary employees,professional employees,guards and su-pervisors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section9(b) of the Act.4.Oil, Chemical and Atomic Workers International Un-ion, AFL-CIO, was on August 10, 1971, and at all timessince has been, the exclusive bargaining representative of allemployees in the aforesaid unit for the purpose of collectivebargaining, within the meaning of Section 9(b) of the Act.5. By refusing on August 10, 1971, and at all times there-after, to bargain collectively with the aforesaid Union asexclusive bargaining representative of the employees in theaforesaid appropriate unit, the Respondent has engaged inand is engagingin unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.Upon the foregoingfindingsof fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:2ORDERRespondent, Catalytic Industrial Maintenance Compa-ny, its officers, agents, successors, and assigns, shall:1Cease and desist from:(a)Refusingto bargain collectively with Oil, Chemicaland Atomic Workers International Union, AFL-CIO, asexclusive representative of all its maintenance and serviceemployees employed at its Oxochem Enterprise project,within the CORCO complex at Penuelas, Puerto Rico, ex-cluding all office clerical employees, service and mainte-nance temporary employees, professional employees,guards and supervisors as defined in the Act, with respectto grievances, rates of pay, hours of employment, and otherterms and conditions of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to form,join,assist, or be represented by the aforesaid union, or anyother labororganization,to bargain collectively throughrepresentatives of their own choosing or to engage in otherconcerted activity for the purpose of collective bargaining,or other mutual aid or protection, or to refrain from any andall such activity.2.Take the following affirmative action which is neces-sar to effectuate the policies of the Act:a) Upon request, bargain collectively with Oil, Chemicaland Atomic WorkersInternationalUnion, AFL-CIO, asexclusive representativeof all the employees in the above-described unit with respect to grievances, wages, hours, andother terms and conditions of employment, and if an under-standing is reached, embody such understanding in a writ-ten agreement.(b) Post at its offices at the CORCO complex, Penuelas,Puerto Rico, copies of the attached notice marked "Appen-dix."3 Copies of said notice on forms provided by the Re-gional Director for Region 24, after being duly signed by theRespondent's representative,shall be postedby theRespon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, de-231faced, or covered by any other material. No other materialrelevant to this matter shall be posted during this period.(c) Notify the Regional Director for Region 24, in writing,within 20 days of receipt of this Decision, what steps theRespondent has taken to comply herewith .42 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."4 In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 24, in writing,within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL, upon request, bargain collectively with Oil,Chemical and Atomic Workers International Union,AFL-CIO, as exclusive representative of all our main-tenance and service employees employed at our Oxo-chem Enterprise pro ect, within the CORCO complexat Penuelas, Puerto Rico, excluding all office clericalemployees, service and maintenance temporary em-ployees, professional employees, guards and supervi-sors defined in the Act, with respect to wages, hours,and other terms and conditions of employment, and ifan understanding is reached, embody such under-standing in a written agreement.All our employees are free to become or remain, or re-frain from becoming or remaining members of Oil, Chemi-cal and Atomic Workers International Union, AFL-CIO,or any other labor organization.DatedByCATALYTICINDUSTRIAL MAINTENANCECOMPANY(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Pan Am Building, Seventh Floor,P.O. Box U U, 225 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 809-764-2424.